      7:18-cv-00523-DCC        Date Filed 10/26/18     Entry Number 113        Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              SPARTANBURG DIVISION

EARL GAVIN,                                       )
                                                  )
                      Plaintiff,                  )
                                                  )
v.                                                )         Case No. 7:18-cv-00523-AMQ-JDA
                                                  )
EXPERIAN INFORMATION SOLUTIONS,                   )
INC.; TRANS UNION LLC; and                        )
EQUIFAX, INC.,                                    )
                                                  )
                      Defendants.                 )

      TRANS UNION LLC’S RESPONSE TO PLAINTIFF’S OBJECTION TO THE
        MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION AND
                       MEMORANDUM IN SUPPORT

        COMES NOW, Defendant Trans Union LLC (“Trans Union”), by its undersigned

counsel, and files this Response to Plaintiff’s Objection to the Magistrate Judge’s Report and

Recommendation and Memorandum in Support, and would respectfully show the court as

follows:

                                   I.     INTRODUCTION

        On October 15, 2018, Plaintiff filed his Objections to the Magistrate Judge’s Report and

Recommendation (“Magistrate Judge’s Report”), which recommended that the Court dismiss

Plaintiff’s Amended Complaint for failure to state a claim upon which relief can be granted.

Dkt. 111. Plaintiff, however, does not actually make any specific objection to the Magistrate’s

findings, or any of the legal analysis applied, or authority cited by the Magistrate. Instead, the

majority of Plaintiff’s pleading is spent rehashing the allegations in Plaintiff’s Amended

Complaint and the arguments in Trans Union’s Motion to Dismiss, and attempting to introduce

hearsay information that Plaintiff found on the internet, and did not previously produce in


                                                                                                1
3191920.1
3191920.1
         7:18-cv-00523-DCC         Date Filed 10/26/18      Entry Number 113        Page 2 of 5




discovery.1       Accordingly, Plaintiff’s Objection to the Magistrate Judge’s Report and

Recommendation should be overruled.

                           II.    ARGUMENTS AND AUTHORITIES

    1.    Plaintiff’s Failure to Object to any Specific Portion of the Magistrate’s Report is
          Insufficient and Constitutes a Waiver of Those Objections.

            A party that fails to object to a portion of a Magistrate's decision waives that objection.

See Frazier v. Foster, 2015 WL 7313866, *1-2 (D. S.C. November 20, 2015).                     Further,

objections to a magistrate's findings and conclusions under Rule 72(b) must be “specific.” Fed.

R. Civ. P. 72(b). It is well-established that a court “…need not conduct de novo review ‘when a

party makes general and conclusory objections that do not direct the court to a specific error in

the magistrate judge’s proposed findings and recommendations.’” Farmer v. McBride, 177 Fed.

App’x 327, 331 (4th Cir. 2006) (citations omitted).

          Plaintiff uses the phrase “objection” in the title of his pleading, and in the introductory

paragraph, and nowhere else. Glaringly absent from Plaintiff’s pleading is any specific objection

to the Magistrate's recommendation, the legal analysis, authority cited, or the standards

employed by the Magistrate in reaching the conclusion to dismiss Plaintiff’s Amended

Complaint.       See Dkt. 111.     Plaintiff’s failure to specifically object to any portion of the

Magistrate Judge’s Report constitutes waiver of those objections. Farmer v. McBride, at *1-2.

          Plaintiff’s failure to include any specific objection to the Magistrate Judge’s Report also

fails to comply with Fed. R. Civ. P. 72(b)(2), as a matter of law. Parties filing objections to a

magistrate’s report and recommendation must specifically identify those findings objected to.

Frivolous, conclusive, or general objections need not be considered by a district court. See U.S.



1
 Trans Union objects to Plaintiff’s introduction of items he claims are from the internet on the
grounds they are hearsay. Fed. R. Evid. 801.

                                                                                                     2
3191920.1
       7:18-cv-00523-DCC        Date Filed 10/26/18      Entry Number 113         Page 3 of 5




v. Midgette, 478 F.3d 616, 621-622 (4th Cir. 2007). Providing Plaintiff with every benefit of

liberal construction of his pleading, at best, he raises a general objection that is insufficient and

need not be considered by this Court. As a result, this Court should overrule Plaintiff’s objection

and accept the Magistrate’s Report.

  2.    Plaintiff Failed to Remedy his Fatally Deficient Allegations in his Amended
        Complaint.

        Plaintiff’s argument that the Magistrate Judge disregarded “letters sent to Trans Union”

completely misses the point that his Amended Complaint fails to state a claim upon which relief

can be granted. Nor does Plaintiff’s argument contain any specific objection to the Magistrate

Judge’s Report. Instead, Plaintiff’s assertions in this section of his pleading consists of nothing

more than a lengthy rehashing of the allegations contained in his Amended Complaint. Plaintiff

was provided with the opportunity to file an Amended Complaint, and did so, but he still failed

to allege a cause of action upon which relief can be granted. Dkt. 51. The letters he submitted to

Trans Union have no bearing on the pleading requirements of the Federal Rules of Civil

Procedure that Plaintiff was obligated to satisfy. Plaintiff’s argument does not provide any

grounds for objecting the Magistrate Judge’s Report and should be overruled.

  3.    Plaintiff had Every Opportunity to Conduct Discovery.

        Plaintiff’s assertion that the Magistrate Judge’s Report failed to allow discovery to be

completed is disproven by the facts. Notably, Plaintiff fails to identify any particular discovery

that he was prevented from conducting during the pendency of the case. In fact, Plaintiff, Trans

Union, and settling parties Equifax and Experian all exchanged detailed written discovery. If

Plaintiff felt the need to conduct additional discovery he was free to do so. The Court even

granted the parties request for an extension of the discovery deadline and provided the parties

until October 25, 2018 to complete discovery. Dkt. 90. Even with the extended discovery

                                                                                                   3
3191920.1
3191920.1
       7:18-cv-00523-DCC         Date Filed 10/26/18     Entry Number 113        Page 4 of 5




deadline, Plaintiff chose not to conduct the discovery that he now complains he is prevented

from conducting. Plaintiff’s argument is disingenuous and provides no grounds for objecting to

the Magistrate Judge’s Report.

  4.    The Magistrate Judge Clearly Understood Plaintiff’s Arguments.

        Plaintiff’s assertion that the Magistrate Judge “failed to understand” Plaintiff’s arguments

does not merit consideration by the Court. The Magistrate Judge’s Report actually describes in

detail her legal analysis, authority cited, and the standard employed in reaching the conclusion

that Plaintiff’s Amended Complaint should be dismissed. However, Plaintiff fails to make any

specific objection to the Magistrate Judge’s legal analysis, authority cited, or the standard

employed in reaching her conclusion.        Instead, Plaintiff provides another rehashing of the

deficient allegations in his Amended Complaint, and the arguments raised in response to Trans

Union’s Motion to Dismiss. Once again, Plaintiff’s argument does not provide any basis for

objecting to the Magistrate Judge’s Report.

                                     III.     CONCLUSION

        For all of the foregoing reasons, Trans Union respectfully requests that the Court overrule

Plaintiff’s objection and adopt the Magistrate Judge’s Report and Recommendations as the

opinion of the Court.

                                              Respectfully Submitted,

                                              s/ Wilbur E. Johnson
                                              WILBUR E. JOHNSON
                                              Federal ID No.: 2212
                                              wjohnson@ycrlaw.com
                                              YOUNG CLEMENT RIVERS, LLP
                                              25 Calhoun Street, Suite 400
                                              Charleston, SC 29401
                                              (843) 724-6659
                                              (843) 579-1332 Fax
                                              Counsel for Trans Union LLC


                                                                                                  4
3191920.1
      7:18-cv-00523-DCC        Date Filed 10/26/18     Entry Number 113          Page 5 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that on October 26, 2018, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to the following parties:


 Jennifer Sun                                        Rita Bolt Barker
 jennifersun@jonesday.com                            rbarker@wyche.com
 Jones Day                                           Wyche PA
 3161 Michelson Drive, Suite 800                     44 E Camperdown Way
 Irvine, CA 92612                                    P.O. Box 728
 (949) 553-7572                                      Greenville, SC 29601
   and                                               (864) 242-8235
 Lyndey Ritz Zwingelberg                             Counsel for Equifax, Inc.
 lyndey.zwing@arlaw.com
 Adams and Reese
 1501 Main Street
 Fifth Floor
 Columbia, SC 29201
 (803) 212-4958
 Counsel for Experian
 Information Solutions, Inc.

        This is to certify that on October 26, 2018, a true and correct copy of the above and

foregoing document has been served via First Class Mail and Electronic Mail on the following

non-CM/ECF participant:

 Earl Gavin
 Egav1986@gmail.com
 300 Marion Avenue
 Gaffney, SC 29341
 Plaintiff Pro Se


                                            s/ Wilbur E. Johnson
                                            WILBUR E. JOHNSON




                                                                                               5
3191920.1
3191920.1
